 1   LAW OFFICE ALEKXIA TORRES STALLINGS
     Alekxia Torres Stallings, SBN 296418
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: lextorres@lawtorres.com

 5   Attorney for:
     EFRAIN VALENCIA
 6
                                    UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                       Case No. 1:16-cr-00200 NONE-SKO
10
                        Plaintiff
11

12
      EFRAIN VALENCIA,                                STIPULATION AND PROPOSED ORDER
13                                                    FOR BRIEFING SCHEDULE
                        Defendants.
14

15
     TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE DALE A.
16   DROZD, UNITED STATES DISTRICT COURT JUDGE; AND LAURA BERGER,
     ASSISTANT UNITED STATES ATTORNEY:
17

18          COMES NOW Defendant, EFRAIN VALENCIA, by and through his attorney of record,
19   ALEKXIA TORRES STALLINGS, hereby submitting the following proposed order for a
20   briefing schedule regarding the Defendant’s request for Compassionate Release. Mrs. Torres
21   Stallings had a personal matter to attend. The government has been advised and they will stipulate
22   to a reply on May 5, 2021.
23
     IT IS SO STIPULATED.
24                                                               Respectfully Submitted,
     DATED: May 3, 2021                                       /s/ Alekxia Torres Stallings___
25                                                          ALEKXIA TORRES STALLINGS
26                                                               Attorney for Defendant
                                                                 EFRAIN VALENCIA
27

28
                                                      1
 1
     DATED: May 3, 2021                                       /s/Laura Jean Berger_____
 2                                                              LAURA JEAN BERGER
 3                                                              Assistant U.S. Attorney

 4

 5
                                                ORDER
 6
            Good cause appearing, the court adopts the stipulated change to the briefing schedule.
 7
     Accordingly, defendant’s/petitioner’s reply (if any) is due May 5, 2021
 8

 9
     IT IS SO ORDERED.
10
        Dated:    May 3, 2021
11                                                    UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
